Citation Nr: 1628522	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-27 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of overpayment for VA education benefits in the amount of $11,406.66.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from December 2000 to June 2001 and January 2002 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

The Veteran was at fault in the debt's creation, as he obtained educational benefits for credit hours and course work that he did not complete, but the recovery of the VA benefits would nullify the objective for which the benefits were intended and impose an undue financial hardship on the Veteran. 


CONCLUSION OF LAW

The recovery of the overpayment of VA education benefits in the amount of $11,406.66 would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 3001, 3015, 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Applicable Law

The validity of a debt can be a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A claimant has the right to dispute whether the debt was properly created and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).

Recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963(a) (2015); see also 38 C.F.R. § 1.962 (2015).  A request for waiver of an indebtedness under this section shall only be considered within 180 days following the date of a notice of indebtedness.  See 38 C.F.R. § 1.963(b). 

The standard "Equity and Good Conscience," will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965 (2015). 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor-where actions of the debtor contribute to creation of the debt; (2) Balancing of faults-weighing fault of debtor against Department of Veterans Affairs fault; (3) Undue hardship-whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment-failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment-reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994); see also Smith v. Derwinski, 1 Vet. App. 267, 279 (1991).

In applying this single standard for all areas of indebtedness, the following elements will be considered, any indication of which, if found, will preclude the granting of waiver: (1) Fraud or misrepresentation of a material fact; (2) Bad faith-this term generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

B.  Discussion

In this case, the Veteran does not dispute the validity or amount of the debt even with a sympathetic reading of his submissions.  Instead, he seeks a waiver of recovery of the debt.  After careful consideration, a waiver in the recovery of the overpayment is warranted.  

As a threshold matter, there are several facts not reasonably in dispute in this case.  First, that he was eligible for and received VA education benefits under the Post-9/11 GI Bill to attend graduate school for a term beginning in February 2013.  Second, that he terminated his enrollment the day after the term began in February 2013.  Third, that VA had approved payment for school terms from February 2013 through June 2013, which resulted in overpayments in the amount of $375.00, $9,196.20, and $1,835.46.  (An April 2014 notice letter informed the Veteran that his debt was being reduced to the amount of $1,835.46, from the prior amount of $3,691.70.)  Finally, a September 2013 email from the Veteran shows that he had already earned a Bachelor's degree and Master's degree; he was intending to use the education benefits at issue to pursue an advanced degree.  

Based on these undisputed facts, the central question in this appeal concerns whether the debt should be waived.  

There is no question that the debtor was at fault in the creation of the debt.  The Veteran did not notify VA when he withdrew from school.  The school itself notified VA of his change in status.  In fact, as he specified in a March 2014 letter, his final withdrawal from the school was completed in October 2013, retroactive to January 2013.  Conversely, there is no fault on VA's part in the creation of the debt.  Finally, there is also no indication that the Veteran changed position to his detriment.  

Notwithstanding these factors, there is no indication of fraud, misrepresentation, or bad faith on the Veteran's part. 

Moreover, in various statements, including in March 2014 and June 2014, the Veteran asserted, and submitted supporting evidence, that collection of the overpayment would result in severe financial distress due to being unemployed and due to an illness in his family.  His representative asserted in a June 2014 email that repayment of the debt might even leave the Veteran homeless.  Supporting evidence from the Veteran includes bill collection notices from utility providers, his bank (credit card), and his mortgage holder, indicating overdue payments as late as May 2014.  He also submitted letters of termination from his prior employers.  Finally, he reported on an October 2013 Financial Status Report that he had no income, and his wife's income did not cover all of their expenses.  This evidence tends to make it likely that repayment of the debt would result in an undue hardship for the Veteran, including depriving him and his family of basic necessities.  

There is some indication that failure to make restitution would result in unfair gain to the Veteran.  The claims file shows that a portion of overpayments were made directly to the school.  However, the October 2013 notice of overpayment shows that an additional amount, $9,196.20, was paid to him for his monthly housing allowance.  These payments covered periods of time when he was no longer in school.  The Veteran was unjustly enriched by these funds as he did not use these funds for his education benefit, which was the original purpose for which they were granted.  

However, recovery of the overpayment would defeat the purpose for which the benefits were intended.  VA's education assistance programs are intended to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  See 38 U.S.C.A. § 3001(1).  The purpose of the Post-9/11 GI Bill was intended to recognize the difficult challenges involved in readjusting to civilian life after wartime service in the Armed Forces, and it was found to be in the national interest for the United States to provide veterans who serve on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II.  See Pub. L. 110-252, Title V, §?5002, June 30, 2008, 122 Stat. 2359.  

With this in mind, the Board finds that the purposes of the education benefits, when considered in the context of the undue hardship that would result from collection of the overpayment, would be defeated to the extent the Veteran would have much greater difficulty in readjusting to civilian life and maximizing his opportunities in utilizing the education benefits already earned.  

Thus, overall, the Board finds that while the overpayment results in unjust enrichment of the Veteran, denying his request for a waiver would result in an undue hardship that would defeat the purpose of VA's education benefit program.  Accordingly, waiver of the validly created overpayment in the amount of $11,406.66, is warranted.  This represents a complete grant of the relief sought on appeal.


ORDER

Waiver of recovery of VA education benefits, in the amount of $11,406.66, is granted. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


